DISSENTING OPINION
Hatfield, Judge:
I concur in the view expressed by my' associate» Judge Garrett, wherein he states that, in order to be “special” within the statute, a regulation must apply to all merchandise of a certain “character and description” coming into any or all ports of the United States.
There is nothing whatsoever in the letter addressed to the collector at the port of Buffalo to indicate that it was intended to apply to any other port in the United States. Obviously, then, it was a mere instruction to the collector at that port to handle a particular type of merchandise in accordance with the views of the Treasury Department. That, in my judgment, does not constitute “special regulation.” [Italics mine.] It may be special, but it certainly is not a “regulation.” Obviously, then, the question of its promulgation is a matter of no legal consequence.
For the reasons stated I dissent from the views expressed by the majority of the court.